   Case 1:18-cv-00088-LPS Document 957 Filed 09/30/20 Page 1 of 3 PageID #: 41625



                               300 Delaware Avenue • Suite 200 • Wilmington, Delaware 19801
                                 Tel: (302) 472 7300 • Fax: (302) 472.7320 • WWW.HEGH.LAW
                                                                                              Tel: (302) 472-7311
                                                                                              dgattuso@hegh.law



                                               September 22, 2020

 VIA CM-ECF
 The Honorable Jennifer L. Hall
 United States District Court
                                                        Public Version Filed Sept. 30, 2020
 For the District of Delaware
 844 N. King Street
 Unit 17, Room 3124
 Wilmington, DE 19801-3555

       Re:     H. Lundbeck A/S, et al. v. Apotex Inc. et al., C.A. No. 18-088 (consolidated)

Dear Judge Hall:

       Plaintiffs’ request for a protective order to prevent Defendants Sandoz Inc. and Lek
Pharmaceuticals d.d. (collectively, “Sandoz”) from taking the depositions of Plaintiffs’ experts Drs.
Fabia Gozzo and Allan Myerson is not truly a “discovery dispute,” but instead a thinly veiled motion to
dismiss. Instead of filing a formal motion as the Court expressly told Plaintiffs they needed to do (D.I.
875), Plaintiffs unilaterally gave themselves a stay on depositions by invoking Del. L.R. 30.2. Absent
dismissal of the relevant claims, discovery should proceed subject to this Court’s local rules.
Plaintiffs Refused to Dismiss the ’910 and ’096 Patents
        On June 26, 2020, the Court granted Sandoz’s motion to dismiss four patents directed to crystal
polymorphs based on Sandoz Inc.’s conversion to PIII certifications for those patents. D.I. 813, 814.
The Court’s order instructed the parties to submit a status report on “whether and how the case against
the Sandoz defendants should now proceed” with respect to the final two remaining patents asserted
against Sandoz—U.S. Patent Nos. 9,125,910 (“’910 patent”) and 9,278,096 (“’096 patent”). D.I. 814.
Plaintiffs refused to dismiss either patent. D.I. 839.
        ’910 Patent. Plaintiffs refused to dismiss the ’910 patent even though Sandoz submitted a PIII
certification for that patent, just like the dismissed patents. D.I. 839. On July 28, the Court declined to
dismiss based on the status report alone (D.I. 875) and Sandoz moved to dismiss on August 19. D.I.
908, 909. Plaintiffs opposed as recently as August 31. D.I. 948 at 1. While they should have agreed
to dismiss from the start, Plaintiffs waited until September 2 to do so, two months after the polymorph
patents’ dismissal, a month after Sandoz submitted reply expert reports, and weeks after Sandoz moved
to dismiss. D.I. 937.
        ’096 Patent. Plaintiffs likewise have been uncooperative regarding the ’096 patent. Just days
after the June 26 dismissal, in a meet-and-confer on June 30, Sandoz requested dismissal of the ’096
patent, which is subject to a section viii statement and not a PIV certification. Plaintiffs refused. D.I.
839.
        During the June 30 meet-and-confer, Sandoz raised questions about asserted claims 4 and 5 of
the ’096 patent, which contain polymorph limitations identical to those in the four dismissed polymorph
patents, but Plaintiffs did not respond. Meanwhile, Sandoz pushed ahead with expert discovery,
Case 1:18-cv-00088-LPS Document 957 Filed 09/30/20 Page 2 of 3 PageID #: 41626
          Case 1:18-cv-00088-LPS Document 957 Filed 09/30/20 Page 3 of 3 PageID #: 41627


           The Honorable Jennifer L. Hall
           September 22, 2020
g          Page | 3

    asked by                     .2
            Plaintiffs claim they should be excused from compliance with the Rule because Sandoz should
    have briefed this issue first. Not so. The local rule applies by default and thus Plaintiffs must
    affirmatively explain why it does not apply to them. Moreover, the issue is contingent on the relief
    Plaintiffs seek; if the Court grants Plaintiffs’ protective order blocking Sandoz’s questioning of Dr.
    Gozzo, the issue is moot. Finally, Plaintiffs have little basis to complain about Sandoz raising the issue
    “just prior to [the letter’s] filing” given their own eleventh hour invocation of Del. L.R. 30.2 to postpone
    Dr. Gozzo’s deposition. 3
    A Case or Controversy Remains over Claims 4 and 5 of the ’096 Patent
            The fundamental problem with Plaintiffs’ protective order request is that it is premised on
    claims 4 and 5 being dismissed. But Plaintiffs have filed no such motion and discovery dispute letters
    are an inappropriate means for resolving this merits issue. See D.I. 875. Unless and until Plaintiffs
    serve a properly supported motion to dismiss per the Court’s July 28 instructions (id.) and the Court
    dismisses claims 4 and 5 of the ’096 patent, a case or controversy remains and discovery should
    proceed.




                                                          Respectfully,
                                                          /s/ Dominick T. Gattuso

                                                          Dominick T. Gattuso (#3630)


    cc:      Clerk of the Court (via CM-ECF)
             Plaintiffs’ Counsel of Record (via electronic mail)




    2
      Plaintiffs’ argument that each segment of questioning by a defendant constitutes a separate deposition
    is contradicted by the Court and the parties’ consistent reference, prior to this briefing, to just a single
    deposition for each witness. See e.g., D.I. 820, 829 (“Dr. Myerson’s deposition”); Ex. 5, 8/25 & 9/2
    Emails (“Dr. Gozzo’s deposition”).
    3
      Contrary to Plaintiffs’ Rule 7.1.1 statement, the parties fully vetted this issue over several email
    exchanges (Ex. 4, 9/1–9/2 Emails) and discussed the overarching predicate issue of whether Dr. Gozzo’s
    deposition should be postponed telephonically.
